Title: To George Washington from Captain Thomas Wylie et al., 26 August 1780
From: Wylie, Thomas
To: Washington, George


					
						Hon’d sir
						Washington [Pa.] Augt 26th 1780
					
					Far be it from us to regret, to have pass’d many more years in Obscurity at Washington near Carlisle; where we have been station’d these three years past (Officers of Col. Benjamin Flower’s Regiment of Artillery and Artificers) without a Murmur because we knew we were endeavouring to render every service in our Power to our Country.
					But now we can no longer be silent but beg your Excellencies Notice. We behold a Campaign of Danger and Honour fast Approaching: we envy our Fellow Citizens and Officers who under your Excellency we hope with the blessing of God will be Crown’d with Success. We will think our selves particularly Obliged to be ordered by your Excellency immediately to Camp; there to convince our Brethren in the Army that it was not to screen our selves from the Field of Battle or for the Love of Gain that we accepted of Commissions of Artill⟨er⟩y and Artificers

in the Armies of the United States of America. On the Contrary we expected before now to have been order’d to Camp. Our Soldiers are Able Bodied, brave Disciplined Troops, all of them enlisted for three Years, or during the War: One hundred or upwards with the Compliment of Officers are ready to March on the shortest Notice. we beg your Excellencys Patronage. We seem to be not only neglected, but forgot. Our Hearts burn with zeal for our cause and your Excellencies Success. If throwing our Mite into the Scale is worthy of Acceptance will peculirally Oblige your Excellencies most Obedt & very Humble Servts
					
						Thos. Wylie, Capt.Jno: Jordan, Capt.James Gibson Capt.George Norris, Lieut.Saml A. McCoskry SurgnAlexander Power Lieut Q.M.
					
				